[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] DECISION OF THE COURT CERTIFICATION
I hereby certify the foregoing pages are a true and correct transcription of the tape recording of the decision of the court in the above referenced case, held in Superior Court Judicial District of Middlesex, Middletown, Connecticut, before the Honorable Lynda B. Munro on the twelfth day of April, 2000 CT Page 5081
Dated this 26th day of April, 2000 in Middletown, Connecticut.
  Patricia Lux Court Recording Monitor